EXHIBIT 10.5

AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT

        This Amended and Restated Executive Severance Agreement (this
“Agreement”) is made as of this 5th day of May, 2006, between Apria Healthcare
Group Inc., a Delaware corporation (the “Company”), and Amin I. Khalifa (the
“Executive”).

RECITALS

         A.        It is the desire of the Company to retain the services of the
Executive and to recognize the Executive’s contribution to the Company.

         B.        The Company and the Executive wish to set forth certain terms
and conditions of the Executive’s employment.

         C.        The Company wishes to provide to the Executive certain
benefits in the event that his employment is terminated by the Company without
Cause (as defined below) or in the event that he terminates employment for Good
Reason (as defined below), in order to encourage the Executive’s performance and
continued commitment to the Company.

        NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

         1.        Positions and Duties. The Executive shall serve in such
positions and undertake such duties and have such authority as the Company,
through its Chief Executive Officer, shall assign to the Executive from time to
time in the Company’s sole and absolute discretion. The Company has the right to
change the nature, amount or level of authority and responsibility assigned to
the Executive at any time, for any reason or no reason, and with or without
cause. The Company may also change the title or titles assigned to the Executive
at any time, for any reason or no reason, and with or without cause. The
Executive agrees to devote substantially all of his working time and efforts to
the business and affairs of the Company. The Executive further agrees that he
shall not undertake any outside activities which create a conflict of interest
with his duties to the Company, or which, in the judgment of the Chief Executive
Officer or Board of Directors of the Company, interfere with the performance of
the Executive’s duties to the Company.

         2.        Compensation and Benefits.

                   a.        Salary. The Executive’s salary shall be such salary
as the Company assigns to him from time to time in accordance with its regular
practices and policies. The parties to this Agreement recognize that the Company
may, in its sole discretion, change such salary on a prospective basis.

                   b.        Bonus. The Executive shall be entitled to
participate in the Executive Bonus Plan or such other bonus plans applicable to
his position as may be in effect from time to time. The parties to this
Agreement recognize that such bonus plans may be amended and/or terminated by
the Company at any time without the consent of the Executive in accordance with
the terms of such bonus plans.

                   c.        Expenses. During the term of the Executive’s
employment, the Executive shall be entitled to receive reimbursement for all
reasonable and customary expenses incurred by the Executive in performing
services for the Company in accordance with the Company’s reimbursement policies
as they may be in effect from time to time. The parties to this Agreement
recognize that such policies may be amended and/or terminated by the Company at
any time without the consent of the Executive.

                   d.        Other Benefits. The Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements of the
Company (including, without limitation, stock option plans or agreements and
insurance, retirement and vacation plans, the deferred compensation plan and any
other programs and arrangements), in accordance with the terms of such plans,
programs or arrangements as they shall be in effect from time to time during the
period of the Executive’s employment; provided, however, that nothing herein
shall entitle the Executive to any specific awards under the Company’s equity
compensation plans or other discretionary employee benefit plans. The parties to
this Agreement recognize that the Company may terminate or modify such plans,
programs or arrangements at any time without the consent of the Executive.

         3.        Grounds for Termination. The Executive’s employment may be
terminated by the Company or the Executive at any time, for any reason or no
reason, with or without Cause or Good Reason (as such terms are defined below),
and except as expressly provided herein, with or without any advance notice. the
Executive’s employment may end for any one of the following reasons:

                   a.        Without Cause or Good Reason. The Executive or the
Company may terminate the Executive’s employment at any time, without Cause (in
the case of the Company) or for Good Reason (in the case of the Executive), by
giving the other party to this Agreement at least 30 days advance written notice
of such termination.

                   b.        Death. The Executive’s employment hereunder shall
terminate upon his death.

                   c.        Disability. If, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
unable to perform the essential functions of his position, even with reasonable
accommodation that does not impose an undue hardship on the Company, on a full-
time basis for the entire period of six (6) consecutive months, and within
thirty (30) days after written notice of termination is given (which may occur
before or after the end of such six- month period), shall not have returned to
the performance of his duties hereunder on a full-time basis (a “disability”),
the Company may terminate the Executive’s employment on account of such
disability.

                   d.        Cause. The Company may terminate the Executive’s
employment for Cause. For purposes of this Agreement (except as set forth
below), “Cause” shall mean that the Company, acting in good faith based upon the
information then known to the Company, determines that the Executive has (i)
engaged in or committed willful misconduct; (ii) engaged in or committed theft,
fraud or other illegal conduct; (iii) refused or demonstrated an unwillingness
to substantially perform his duties after written demand for substantial
performance is delivered by the Company that specifically identifies the manner
in which the Company believes the Executive has not substantially performed his
duties; (iv) refused or demonstrated an unwillingness to reasonably cooperate in
good faith with any Company or government investigation or provide testimony
therein (other than such failure resulting from the Executive’s disability); (v)
engaged in or committed insubordination; (vi) engaged in or committed any
willful act that is likely to and which does in fact have the effect of injuring
the reputation or business of the Company; (vii) willfully violated his
fiduciary duty or his duty of loyalty to the Company or the Company’s Code of
Ethical Business Conduct in any material respect; (viii) used alcohol or drugs
(other than drugs prescribed to the Executive by a physician and used by the
Executive for their intended purpose for which they had been prescribed) in a
manner which materially and repeatedly interferes with the performance of his
duties hereunder or which has the effect of materially injuring the reputation
or business of the Company; or (ix) engaged in or committed a breach of any term
of this Agreement. For purposes of the above clauses (i), (vi) and (vii) of this
Section 3(d), no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
or without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding anything herein to the contrary, for
purposes of any termination of employment that occurs within the period that
(i) begins with the first to occur of (1) the initial public announcement of a
Change of Control (as defined below), or (2) the 90th day preceding a Change of
Control and (ii) ends two years following such Change of Control, “Cause” shall
instead mean only the occurrence of either or both of the following: (A) the
Executive’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony (other than traffic related offenses or as a
result of vicarious liability); or (B) the willful engaging by the Executive in
misconduct that is significantly injurious to the Company. For purposes of the
above clause (B) of this Section 3(d), no act, or failure to act, on the
Executive’s part shall be considered willful unless done or omitted to be done,
by him not in good faith or without reasonable belief that his action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
the Executive shall not be deemed to have been terminated for Cause without
delivery to the Executive of a notice of termination signed by the Company’s
Chief Executive Officer or President stating that, in the good faith opinion of
the officer signing such notice, the Executive has engaged in or committed
conduct of the nature described above in this Section 3(d), and specifying the
particulars thereof.

                   e.        Resignation for Good Reason. the Executive may
resign on account of Good Reason (as defined below).

        4.        Payments upon Termination.

                   a.        Without Cause or with Good Reason. In the event
that the Executive’s employment is terminated by the Company for any reason
other than death, disability or Cause as defined in Sections 3 (b), (c) and (d)
of this Agreement, or in the event that the Executive terminates his employment
hereunder with Good Reason as defined in Section 4(c) of this Agreement, the
Executive shall be entitled to receive severance pay in an aggregate amount
equal to 100% of his Annual Compensation, which shall be paid, subject to
Section 12, in periodic installments in accordance with the Company’s customary
payroll practices over a period of one (1) year, less any amounts required to be
withheld by applicable law, in exchange for a valid release of all claims the
Executive may have against the Company in the form attached hereto as Exhibit A
(which may be modified only to the extent necessary to reflect developments in
applicable law that would jeopardize enforceability of such release unless the
modifications are not made) and continued compliance with the restrictive
covenants described in Sections 7-9 below. The Company will also pay to the
Executive any earned but unused vacation time at the rate of pay in effect on
the date of the notice of termination.

                   b.        Annual Compensation. For purposes of this
Section 4, the term “Annual Compensation” means an amount equal to the
Executive’s annual base salary at the rate in effect on the date on which the
Executive received or gave written notice of his termination, plus the sum of
(i) an amount equal to the average of the annual bonuses with respect to the
Company’s two (2) most recently completed fiscal years, if any, determined to be
payable and/or paid to the Executive under the Company’s the Executive Bonus
Plan (or comparable bonus plan) prior to such notice of termination, and (ii) an
amount determined by the Company from time to time in its sole discretion to be
equal to the annual cost for the Executive of obtaining medical, dental and
vision insurance under COBRA, which annual amount is hereby initially estimated
to be $20,000.

                   c.        Good Reason. For purposes of this Section 4 (except
as set forth below) the term “Good Reason” means the occurrence of any of the
following, without the written consent of the Executive, unless such event is
rescinded within ten (10) business days after the Executive notifies the Company
that the Executive objects thereto:

(i)  

any reduction in the Executive’s annual base salary, except for a general
one-time “across-the-board” salary reduction not exceeding ten percent (10%)
which is imposed simultaneously on all executive officers of the Company;


or

(ii)  



the Company requires the Executive to be based at an office location which will
result in an increase of more than thirty (30) miles in the Executive’s one-way
commute, except in connection with a relocation of the Company’s principal
executive offices;


provided, however, that “Good Reason” shall cease to exist for an event on the
60th day following the earlier of the Company’s written notice of the change to
the Executive or the Executive’s becoming aware thereof, unless the Executive
has given the Company written notice of his objection thereto prior to such
date.

Notwithstanding anything herein to the contrary, for purposes of any termination
of employment that occurs within the period that (i) begins with the first to
occur of (1) the initial public announcement of a Change of Control (as defined
below), or (2) the 90th day preceding a Change of Control and (ii) ends two
years following such Change of Control, “Good Reason” shall instead mean,
without the Executive’s express written consent, the occurrence of any one or
more of the following:

(a)  

a material reduction in the nature, status or scope of the Executive’s
authorities, duties, and/or responsibilities, (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the Change of Control (provided, however, that
neither of (A) a change in the Executive’s title or reporting relationships, nor
(B) an adjustment in the nature of the Executive’s duties and responsibilities
that in either case does not remove from him the authority with respect to the
Company’s functional area, employees or products and services that the Executive
had immediately prior to such change or adjustment shall constitute “Good
Reason”);


(b)  

a reduction in the Executive’s base salary from its highest level in effect at
any point in the three months preceding the Change of Control or a significant
reduction in the Executive’s aggregate incentive opportunities under the
Company’s short and/or long-term incentive programs, as such opportunities exist
immediately prior to the Change of Control;


(c)  

the failure of the Company to maintain the Executive’s relative level of
coverage and accruals (as compared to other Company executives) under the
Company’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Executive participates immediately prior the Change of
Control (both in terms of the amount of benefits provided, and amounts accrued)
(for this purpose, the Company may eliminate and/or modify existing programs and
coverage levels without the Executive’s consent; provided, however, that the
Executive’s level of coverage under all such programs must be at least as great
as is provided to executives who have the same or lesser levels of reporting
responsibilities within the Company’s organization); or


(d)  

the Executive is informed by the Company that his principal place of employment
for the Company will be relocated to a location that will result in an increase
of more than thirty (30) miles in the Executive’s one-way commute (as compared
to the Executive’s one-way commute prior to the Change of Control).


                   d.        Release of all Claims. The Executive understands
and agrees that the Company’s obligation to pay the Executive severance pay
under this Agreement is subject to the Executive’s execution of a valid written
waiver and release of all claims which the Executive may have against the
Company and/or its successors in the form attached hereto as Exhibit A (modified
only to the extent necessary to have the same legal effect on the date of
execution as it would if it were executed on the date hereof).

                   e.        No Mitigation or Offset. Notwithstanding anything
herein to the contrary, the amount of any payment or benefit provided for in
this Section 4 shall not be reduced, offset or subject to recovery by the
Company or any of its subsidiaries or affiliates by reason of any compensation
earned by the Executive as the result of employment by another employer after
the Executive’s employment with the Company terminates for any reason. In
addition, the Executive shall be under no obligation to seek other employment or
to take any other actions to mitigate the amounts payable under this Section 4.

                   f.        Death, Disability or Cause. In the event that the
Executive’s employment is terminated due to death, disability or Cause, the
Company shall not be obligated to pay the Executive any amount other than earned
unused vacation, reimbursement for business expenses incurred prior to his
termination and in compliance with the Company’s reimbursement policies, any
unpaid salary for days worked prior to the termination, all other amounts
accrued or earned by the Executive through the date of termination under the
then existing plans and policies of the Company, and any amounts owing in
respect of the Company’s indemnification obligations to the Executive.

                   g.        Change of Control. For purposes of this Agreement,
a “Change of Control” shall, unless otherwise determined by the Board of
Directors of the Company or Compensation Committee thereof prior to the
consummation of the Change of Control, be deemed to have occurred if:

(i)  

any “person,” as such term is used in Sections 13(d)and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) is, becomes or
enters a contract to become, the “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
representing twenty-five percent (25%) or more of the voting common stock of the
Company;


(ii)  

all or substantially all of the business or assets of the Company are disposed
of, or a contract is entered to dispose of all of the business of the Company
pursuant to a merger, consolidation other transaction in which (a) the Company
is not the surviving parent company or (b) the stockholders of the Company prior
to the transaction do not continue to own at least sixty percent (60%) of the
surviving parent company in substantially the same proportions as their
ownership immediately prior to such transaction; or


(iii)  

the Company is materially or completely liquidated.


Notwithstanding clause (i) above, a “Change of Control” shall not be deemed to
have occurred solely because a person shall be, become or enter into a contract
to become the beneficial owner of 25% or more, but less than 40%, of the voting
common stock of the Company, if and for so long as such person is bound by, and
in compliance with, a contract with the Company providing that such person may
not nominate, vote for, or select more than a minority of the directors of the
Company. The exception provided by the preceding sentence shall cease to apply
with respect to any person upon expiration, waiver, or non-compliance with any
such contract, by which such person was bound.

                   h.        In the event that at any time following a Change of
Control the Executive initiates arbitration pursuant to Section 16 to enforce
his rights to any payments under Section 4, or the Company seeks to deny,
dispute or reduce any such payments for any reason, then:

(i)  

the burden of proving that the Executive is not entitled to such payments shall
be on the Company;


(ii)  

the Company shall pay all expenses incurred by the Executive in prosecuting or
defending any such proceeding as they are incurred by the Executive in advance
of the final disposition of such dispute, together with any tax liability
incurred by the Executive in connection with the receipt of such amounts;
provided, however, that the payment of such expenses incurred in advance of the
final disposition of such proceeding shall be made only upon delivery to the
Company of an undertaking, by or on behalf of the Executive, to repay all
amounts so advanced to the extent the arbitrator in such proceeding
affirmatively determines that the Company is the prevailing party, taking into
account all claims made by any such party to such proceeding; and


(iii)  

all such payments or benefits described in this Agreement shall continue to be
made or provided on the dates provided herein as if all assertions or claims
made by the Executive are accurate without any offsets, claims or charges of any
kind whatsoever being asserted by the Company, except in the event a final
determination pursuant to the arbitration provisions of Section 16 has been
rendered and such determination provides that the Company is entitled to assert
any such offset, claim or charge against the Executive.


         5.        Successors; Binding Agreement.

                   a.        The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of termination. As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 5 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.

                   b.        This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrator, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

         6.        Notices. For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered personally, by
telecopy, telex or other form of written electronic transmission, by overnight
courier or by registered or certified mail, postage prepaid, or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

        If to the Executive:

        Amin I. Khalifa
        4 Little Pond
        Laguna Niguel, CA 92677

        If to the Company:

        Apria Healthcare Group Inc.
        26220 Enterprise Court
        Lake Forest, California 92630
        Attention: Chief Executive Officer


With a copy to the attention of: Senior Vice President, Human Resources or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

         7.     Antisolicitation.

                   a.        The Executive promises and agrees that, during the
period of his employment by the Company and for a period of one year thereafter,
he will not influence or attempt to influence customers or patients of the
Company or any of its present or future subsidiaries or affiliates, either
directly or indirectly, to divert their business to any individual, partnership,
firm, corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company, where the identity of
the customer or patient, or any information concerning the relationship between
the customer or patient and the Company, is a trade secret or other Confidential
Material (as defined below).

                   b.        The Executive expressly acknowledges and agrees
that if the Company has a reasonable good faith belief that he is in violation
of any of the restrictive covenants set forth in this Section 7, then the
Company, following written notice to the Executive explaining the basis for its
belief, may, except as provided in Section 4(h), suspend any future payments
scheduled to be made pursuant to Section 4, unless and until the Executive
establishes to the Company’s reasonable good faith satisfaction that no such
violation has occurred. In addition, the Company and the Executive acknowledge
and agree that such cessation of payments shall be the Company’s sole and
exclusive remedy of any breach by the Executive of any of the restrictive
covenants set forth in this Section 7. In order to implement the principle of
this Section 7(c), in the event that an arbitrator determines that the Executive
has violated the provisions of this Section 7, the arbitrator may require that
the Executive return to the Company any amounts paid to the Executive pursuant
to Section 4(h) following the date of such violation.

         8.     Soliciting Employees. The Executive promises and agrees that,
for a period of one year following termination of his employment, he will not,
directly or indirectly, solicit any of the Company employees who earned annually
$50,000 or more as a Company employee during the last six months of his or her
own employment, or facilitate the hiring of any such employee, to work for any
other business, individual, partnership, firm, corporation, or other entity.

         9.     Confidential Information.

                   a.        The Executive, in the performance of his duties on
behalf of the Company, shall have access to, receive and be entrusted with
confidential information, including but not limited to systems technology, field
operations, reimbursement, development, marketing, organizational, financial,
management, administrative, clinical, customer, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.

                   b.        The Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s Confidential Material by
any means whatsoever and at any time before, during or after the Executive’s
employment with the Company shall constitute unfair competition. The Executive
agrees he shall not engage in unfair competition either during the time employed
by the Company or any time thereafter.

                   c.        The Executive promises and agrees that for a period
of one year following termination of his employment, he will not, other than as
required by law or by order of a court or other competent authority, make or
publish, or cause any other person to make or publish, any statement that is
disparaging or that reflects negatively upon the Company, or that is or
reasonably would be expected to be damaging to the reputation of the Company.

         10.    Parachute Limitation.

                   a.        Notwithstanding any other provision of this
Agreement, in the event that any amount or benefit that may be paid or otherwise
provided to or in respect of the Executive by or on behalf of the Company or any
affiliate, whether pursuant to this Agreement or otherwise (collectively,
“Covered Payments”), is or may become subject to the tax imposed under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
successor provision or any comparable provision of state, local or foreign law)
(“Excise Tax”), then the portion of the Covered Payments that would be treated
as “parachute payments” under Code Section 280G (“Covered Parachute Payments”)
shall either be (i) paid in full in accordance with their respective terms or
(ii) reduced so that the Covered Parachute Payments, in the aggregate, are
reduced to the Safe Harbor Amount (as defined below), whichever of the foregoing
amounts, taking into account the applicable federal, state, and local employment
taxes, income taxes, and the Excise Tax, results in the receipt by the
Executive, on an after-tax basis, of the greatest amount of the payment
notwithstanding that all or some portion of the payment may be subject to the
Excise Tax. For purposes of this Agreement, the term “Safe Harbor Amount” means
the largest portion of the Covered Payments that would result in no portion of
the Covered Payments being subject to the Excise Tax. In the event that it is
determined that the amount of any Covered Payments will be reduced in accordance
with this Section 10, the Executive shall have the right to designate which of
the Covered Payments shall be reduced and to what extent, provided that the
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause the Executive to be subject to the
Excise Tax.

                   b.        The determination of (i) whether an event described
in Section 280G(b)(2)(A)(i) of the Code has occurred, (ii) the value of any
Covered Parachute Payments and the Safe Harbor Amount, (iii) whether any
reduction in the Covered Payments is required under Section 10(a), and (iv) the
amount of any such reduction, shall be made initially by an accounting firm
selected by the Compensation Committee of the Board of Directors (as constituted
prior to the occurrence of any Change of Control), or, if no such firm is
selected, by the independent compensation consulting firm retained by the
Compensation Committee prior to any Change of Control to provide consulting
advice to the Compensation Committee (the “Accountants”). For purposes of making
the calculations required by this Section 10, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Company and the Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 10. The
Company shall bear and be solely responsible for all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 10.

                   c.        If, notwithstanding any reduction described in this
Section 10, the Internal Revenue Service (“IRS”) determines that the Executive
is liable for the Excise Tax as a result of the receipt of amounts payable under
this Agreement or otherwise as described above, then the Executive shall be
obligated to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that the Executive challenges the final IRS
determination, a final judicial determination, a portion of such amounts equal
to the “Repayment Amount”. The Repayment Amount with respect to the payment of
benefits shall be the smallest such amount, if any, as shall be required to be
paid to the Company so that the Executive’s net after-tax proceeds with respect
to any payment of benefits (after taking into account the payment of the Excise
Tax and all other applicable taxes imposed on such payment) shall be maximized.
The Repayment Amount with respect to the payment of benefits shall be zero if a
Repayment Amount of more than zero would not result in the Executive’s net
after-tax proceeds with respect to the payment of such benefits being maximized.
If the Excise Tax is not eliminated pursuant to this paragraph, the Executive
shall pay the Excise Tax.

                   d.        Notwithstanding any other provision of this Section
10, if (i) there is a reduction in the payment of benefits as described in this
Section 10, (ii) the IRS later determines that the Executive is liable for the
Excise Tax, the payment of which would result in the maximization of the
Executive’s net after-tax proceeds (calculated as if the Executive’s benefits
had not previously been reduced), and (iii) the Executive pays the Excise Tax,
then the Company shall pay to the Executive those benefits which were reduced
pursuant to this Section 10 as soon as administratively possible after the
Executive pays the Excise Tax so that the Executive’s net after-tax proceeds
with respect to the payment of benefits are maximized.

         11.     Funding Upon Change Of Control.

                   a.        Immediately prior to the occurrence of a Change of
Control, the Company shall fund, to the extent it has not done so, a sum equal
to the present value on the date of the Change of Control of any amounts that
are or would reasonably be expected to become payable to the Executive under the
provisions of Sections 4 and 12 hereof (including a good faith estimate of
expenses of the trust in the event that the Company does not timely pay such
expenses) and the provisions of that certain Noncompetition Agreement, dated as
of May 5, 2006, by and between the Executive and the Company (the
“Noncompetition Agreement”), which in any event shall be no less than 125% of
such present value (determined using an interest rate equal to the short-term
applicable federal rate (with annual compounding) established under Section
1274(d) of the Code for the month in which the Change of Control), by
establishing and irrevocably funding a trust for the benefit of the Executive.
In addition, immediately prior to the occurrence of a Change of Control, the
Company shall contribute to the trust established under this Section 11, to the
extent it has not done so, a number of shares of common stock of the Company
equal to the total number of shares subject to all outstanding awards (whether
vested or unvested) of stock options, restricted stock purchase rights and
restricted stock units held by the Executive as of immediately prior to the
Change of Control. The trustee of such trust shall be instructed to pay out any
such amounts as and to the extent such amounts become payable in accordance with
the terms of this Agreement and the agreements documenting the terms of the
Executive’s outstanding stock awards.

                   b.        The trust established under this Section 11 shall
be a grantor trust described in Section 671 of the Code. The Company shall be
solely responsible for and shall directly pay all fees and expenses of the
trust; provided, however, in the event that the Company does not pay all of the
fees and expenses of the trust, the trustee shall have the authority to pay such
fees from the assets of the trust.

                   c.        Any payments of compensation, severance or other
benefits by the trust established pursuant to this Section 11 shall, to the
extent thereof, discharge the Company’s obligation to pay compensation, pension,
severance and other benefits hereunder, it being the intent of the Company that
assets in such trust be held for the purpose of discharging any obligation of
the Company to pay compensation, severance and other benefits under this
Agreement and all equity compensation agreements between the Company and the
Executive under such circumstances in which such trust is in effect.

                   d.        The trust established under this Section 11 shall
not terminate until the date on which all payments and benefits to be funded out
of the trust have been satisfied and discharged in full. Upon termination of the
trust any assets remaining in the trust shall be returned to the Company.

         12.     Effect of Section 409A of the Code. Notwithstanding anything to
the contrary in this Agreement, if the Company determines (a) that on the date
the Executive’s employment with the Company terminates or at such other time
that the Company determines to be relevant, the Executive is a “specified
employee” (as such term is defined under Section 409A) of the Company and (b)
that any payments to be provided to the Executive pursuant to this Agreement are
or may become subject to the additional tax under Section 409A(a)(1)(B) of the
Code or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement then (i) such payments shall be delayed until the date that is six
months after date of the Executive’s “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”) and (ii) such payments shall be
increased by an amount equal to interest on such payments for the Payments Delay
Period at a rate equal to the prime rate in effect as of the date the payment
was first due plus one point (for this purpose, the prime rate will be based on
the rate published from time to time in The Wall Street Journal).

         13.     Modification and Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Chief Executive Officer or
the President of the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

         14.     Severability. The provisions of this Agreement are severable
and in the event that a court of competent jurisdiction determines that any
provision of this Agreement is in violation of any law or public policy, in
whole or in part, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall not be affected thereby and shall
continue in full force and effect. Further, any court order striking any portion
of this Agreement shall modify the stricken terms as narrowly as possible to
give as much effect as possible to the intentions of the parties under this
Agreement.

         15.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

         16.     Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment by the Company
shall be settled exclusively by arbitration, conducted before a single neutral
arbitrator in accordance with the American Arbitration Association’s National
Rules for Resolution of Employment Disputes as then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Sections 7, 8 or 9 of this Agreement and the
Executive hereby consents that such restraining order or injunction may be
granted without the necessity of the Company’s posting any bond, and provided,
further, that the Executive shall be entitled to seek specific performance of
his right to be paid until the date of employment termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement. Each party shall pay its own attorneys’ fees and costs. If any party
prevails on a statutory claim which affords attorneys’ fees and costs, the
arbitrator may award reasonable attorneys’ fees and/or costs to the prevailing
party. The fees and expenses of the arbitrator and the arbitration shall be
borne by the Company.

         17.     Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

APRIA HEALTHCARE GROUP INC.



By ____________________________
         Lawrence M. Higby
         Chief Executive Officer THE EXECUTIVE



By ____________________________
         Name: Amin I. Khalifa

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

        THIS GENERAL RELEASE (this “Release”) is made as of the ___ day of
__________, 20___, by and between _______________, an individual (“Executive”),
and Apria Healthcare Group Inc., a Delaware corporation (“Apria”). In
consideration of the payments and benefits to be provided to Executive pursuant
to that certain Amended and Restated Executive Severance Agreement, dated May 5,
2006, to which Executive and Apria are parties (the “Severance Agreement”), the
sufficiency of which is acknowledged hereby, Executive and Apria agree as
follows:

    1.        Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Apria or Executive of any violation of Apria’s policies or
procedures, or state or federal laws or regulations. This Release may be
introduced, however, in any proceeding to enforce the Release. Such introduction
shall be pursuant to an order protecting its confidentiality.

    2.        Except for (i) those obligations created by or arising out of this
Release, (ii) any rights Executive may have under stock option agreements with
Apria and any retirement, 401(k), or similar benefit plans of Apria, and (iii)
the continuing right to indemnification as provided by applicable law or in
Apria’s bylaws and articles of incorporation in connection with acts, suits or
proceedings by reason of the fact that he was an officer or employee of Apria
where the basis of the claims against him consists of acts or omissions taken or
made in such capacity, Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges Apria,
and its predecessors, subsidiaries and affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
(including Apria) referred to as the “Apria Releasees,” with respect to and from
any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held as against
the Apria Releasees, arising out of or in any way connected with his employment
relationship with any Apria Releasee, or his voluntary resignation from
employment with the Apria Releasees or any other transactions, occurrences,
actions, omissions, claims, losses, damages or injuries whatsoever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of any Apria Releasee committed or omitted prior to the date of this
Release, including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Fair Employment Practices Act, the Equal Pay Laws, the
Workers’ Compensation Act, the Family and Medical Leave Act, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974, the California Fair
Employment and Housing Act, the California Labor Code, the state and federal
Worker Adjustment and Retraining Notification Act, the California Business and
Professions Code, or any common law or statutory claim for fraud, wrongful
termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

        Except for those obligations created by or arising out of this Release,
and except as provided below, Apria on behalf of itself and the Apria Releasees
(to the extent the matter in question arises on the basis of their relationship
to Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Executive from and with respect to any and
all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Executive’s
employment relationship with any Apria Releasee or his voluntary resignation
from employment with the Apria Releasees, or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, which Apria now owns or holds or has
at any time heretofore owned or held as against Executive.

    3.        It is the intention of Apria and Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, Apria and Executive hereby expressly waive any and all rights and
benefits conferred upon them by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:

        “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

        Apria and Executive, and each of them, acknowledge that either may
hereafter discover claims or facts in addition to or different from those which
either or both of them now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
executing this Release, may have materially affected this settlement.
Nevertheless, Apria and Executive each hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Apria and Executive each acknowledge that it or he understands the
significance and consequence of such release and such specific waiver of SECTION
1542.

    4.        The terms and conditions of this Release shall remain confidential
as between the parties and professional advisers to the parties and neither of
them shall disclose them to any other person, except as provided herein or as
required by the rules and regulations of the Securities and Exchange Commission
(“SEC”) or as otherwise may be required by law or court order. Without limiting
the generality of the foregoing, neither Apria nor Executive will respond to or
in any way participate in or contribute to any public discussion concerning, or
in any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.

    5.        Executive expressly acknowledges and agrees that, by entering into
this Release, he is waiving any and all rights or claims that may have arisen
under the Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the date of execution of this Release. Executive further
expressly acknowledges that:

             a.        He is hereby advised in writing by this Release to
consult with an attorney before signing this Release;

             b.        He was given a copy of this Release on _______________,
and informed that he had 21 days within which to consider the Release, although
he is free to accept this Release anytime within that 21-day period and

             c.        He was informed that he has seven days following the date
of his execution of this Release in which to revoke the Release, which
revocation may be effected by means of a written notice sent to the General
Counsel of Apria at Apria’s corporate headquarters.

             d.        Apria and Executive agree that this Release will not
become effective or enforceable until the seven-day revocation period has
expired without his having revoked this Release.

    6.        Apria and Executive each warrant and represent that neither has
heretofore assigned or transferred to any person not a party to this Release any
released matter or any part or portion thereof and each shall defend, indemnify
and hold harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

    7.        Apria and Executive acknowledge that any employment or contractual
relationship between them (including with any other Apria Releasee) will
terminate on _______________, that they have no further employment or
contractual relationship except as may arise out of this Release and that
Executive waives any right or claim to reinstatement as an employee of any Apria
Releasee and will not seek employment in the future with Apria, unless by mutual
consent.

    8.        This Release shall be incorporated into and made a part of the
Severance Agreement as of the date hereof. This Release together with the
Severance Agreement sets forth the entire agreement and understanding between
the parties as to the subject matter hereof and supersedes all prior and
contemporaneous oral and written discussions, agreements and understandings of
any kind or nature. This Release shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns.
This Release does not, however, affect Executive’s rights under any Apria
retirement, 401(k), or similar benefit plan. This Release also does not modify
the provisions of any of Executive’s stock options, restricted stock purchase
rights or restricted stock units.

    9.        If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

    10.        This Release has been executed and delivered by Executive within
the State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

    11.        This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

    12.        Any dispute or controversy between Executive on the one hand, and
Apria (or any other Apria Releasee), on the other hand, in any way arising out
of, related to, or connected with this Release or the subject matter hereof, or
otherwise in any way arising out of, related to, or connected with Executive’s
employment with any Apria Releasee or the termination of Executive’s employment
with any Apria Releasee, shall be submitted for resolution by arbitration in
accordance with the provisions of the Severance Agreement. APRIA AND EXECUTIVE
ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS
RELEASE, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL
RESOLUTION OF THE DISPUTE.

    13.        No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

    14.        In entering this Release, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that they have read the Release and have had the opportunity to have
the Release explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them.

    15.        All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

    16.        Executive hereby declares as follows:

        I, ________________, hereby acknowledge that I was given 21 days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to the expiration of the 21-day period.

        I have read the foregoing Release and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

        I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

[signature page follows]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed and delivered this
Release this ___ day of __________, 20__.

  ____________________________
Executive



APRIA HEALTHCARE GROUP INC.



By ____________________________
         [Name]
         [Title]